         Case 1:19-cr-00374-DAB Document 26 Filed 11/21/19 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------- x
                                         :
UNITED STATES OF AMERICA,
                                         :                       Index No. 19-cr-00374 (DAB)
                                         :
                     Plaintiff,
                                         :                       MOTION FOR ADMISSION
                                         :                       PRO HAC VICE
                v.
                                         :
                                         :
MICHAEL AVENATTI,
                                         :
                     Defendant.          :
                                         :
---------------------------------------- X

       Pursuant to Rule 1.3 of the Local Rules of the United States Courts for the Southern and

Eastern Districts of New York, Thomas Warren hereby move this Court for an Order for

admission to practice Pro Hac Vice to appear as counsel for Defendant Michael Avenatti in the

above-captioned action.

       I am in good standing of the bars of the state of California and Ohio and there are no

pending disciplinary proceedings against me in any state or federal court. I have never been

convicted of a felony. I have never been censured, suspended, disbarred or denied admission or

readmission by any court. I have attached the affidavit pursuant to Local Rule 1.3.

Dated: November 21, 2019
                                             /s/ Thomas Warren          .
                                             Thomas Warren
                                             Pierce Bainbridge Beck Price & Hecht LLP
                                             355 S. Grand Avenue, 44th Floor
                                             Los Angeles, CA 90071
                                             tel: (213) 262-9333
                                             fax: (213) 279-2008
                                             twarren@piercebainbridge.com
         Case 1:19-cr-00374-DAB Document 26-1 Filed 11/21/19 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------- x
                                         :
UNITED STATES OF AMERICA,
                                         :                        Index No. 19-cr-00374 (DAB)
                                         :
                     Plaintiff,
                                         :                        MOTION FOR ADMISSION
                                         :                        PRO HAC VICE
                v.
                                         :
                                         :
MICHAEL AVENATTI,
                                         :
                     Defendant.          :
                                         :
---------------------------------------- X

       I, Thomas Warren, hereby state:

       1.      I am admitted to practice before the courts of the state of California and Ohio and

am an attorney with the firm of Pierce Bainbridge Beck Price and Hecht LLP. I am counsel for

Defendant Michael Avenatti in this proceeding. A copy of my Certificates of Good Standing is

attached hereto as Exhibit A.

       2.      I have never been and am not presently subject to any disciplinary proceedings

against me in any state or federal court.

       3.      I have never been convicted of a felony.

       4.      I have never been censured, suspended, disbarred or denied admission or

readmission by any court.

       5.      I have prepared this affidavit pursuant to Local Rule 1.3.

Dated: November 21, 2019                     Respectfully submitted,
                                             /s/ Thomas Warren          .
                                             Thomas Warren
                                             Pierce Bainbridge Beck Price & Hecht LLP
                                             355 S. Grand Avenue, 44th Floor
                                             Los Angeles, CA 90071
                                             tel: (213) 262-9333
                                             fax: (213) 279-2008
                                             twarren@piercebainbridge.com
Case 1:19-cr-00374-DAB Document 26-2 Filed 11/21/19 Page 1 of 3




            EXHIBIT A
Case 1:19-cr-00374-DAB Document 26-2 Filed 11/21/19 Page 2 of 3
      Case 1:19-cr-00374-DAB Document 26-2 Filed 11/21/19 Page 3 of 3




              \lrbe ~upreme <!Court of ®bio
                    CERTIFICATE OF GOOD STANDING



      I, GINA WHITE PALMER, Director of the Attorney Services Division of the
Supreme Court of Ohio, do hereby certify that I am the custodian of the records of the
Office of Attorney Services of the Supreme Court and that the Attorney Services Division
is responsible for reviewing Court records to determine the status of Ohio attorneys. I
further certify that, having fulfilled all of the requirements for admission to the practice of
law in Ohio,


                                 Thomas David Warren
                            Attorney Registration No. 0077541


was admitted to the practice of law in Ohio on June 29, 2004; has registered as an active
attorney pursuant to the Supreme Court Rules for the Government of the Bar of Ohio; is
in good standing with the Supreme Court of Ohio; and is entitled to practice law in this
state.




                                           IN TESTIMONY WHEREOF, I have
                                           subscribed my name and affixtd the seal of the
                                           Supreme Court, thi8 18th da)' ofNovember,
                                           2019.


                                           GINA ·wHITE PALMER
                                           Director, Attorne-y Service~ Dr,•i.~·~r:>n


                                                                                        .      '
                                                                                        ....        ... , .      ;' i ;     ~·"1,:
                                                                                                   ..,;,; '- ,.., " , .A .. ~'

                                           Shannon Scheid
                                           Attorney Serv1ce5 Specialist



11111101111111 ~! IRI 111 IIUI 1111111
No. 2019-11-18-1
Verify by email at GoodStandingRequests@sc.ohio.gov
            Case 1:19-cr-00374-DAB Document 26-3 Filed 11/21/19 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------- x
                                         :
UNITED STATES OF AMERICA,
                                         :                        Index No. 19-cr-00374 (DAB)
                                         :
                     Plaintiff,
                                         :                        MOTION FOR ADMISSION
                                         :                        PRO HAC VICE
                v.
                                         :
                                         :
MICHAEL AVENATTI,
                                         :
                     Defendant.          :
                                         :
---------------------------------------- X

       The Motion of Thomas Warren, for admission to practice Pro Hac Vice in the above

captioned action is granted.

       Applicant has declared that he is a member in good standing of the bars of the states of

California and Ohio; and that his contact information is as follows;

       Thomas Warren
       Pierce Bainbridge Beck Price & Hecht LLP
       355 S. Grand Avenue, 44th Floor
       Los Angeles, CA 90071
       tel: (213) 262-9333
       fax: (213) 279-2008
       twarren@piercebainbridge.com


       Applicant having requesting admission Pro Hac Vice to appear for all purposes as counsel for

Defendant Michael Avenatti in the above entitled action;


       IT HEREBY ORDERED that Applicant is admitted to practice Pro hac Vice in the above

captioned case in the United States District Court for the Southern District of New York. All

attorneys appearing before this Court are subject to the Local Rules of this Court, including the

Rules governing discipline of attorneys.
         Case 1:19-cr-00374-DAB Document 26-3 Filed 11/21/19 Page 2 of 2



Dated:

                                   Honorable Deborah A. Batts
                                   United States District Judge




                                      2
